Citation Nr: 1430221	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative disc and joint disease of multiple levels of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 

INTRODUCTION

The Veteran had active service from August 1969 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, granting service connection for a thoracolumbar spine disability and assigning an initial evaluation of 10 percent.  

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the physical claims file, electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  Additional evidence associated with these systems, including VA treatment records through August 2012, have been reviewed in conjunction with the below remand.  

In June 2009, the Veteran perfected an appeal to the Board regarding a March 2008 rating decision that denied, in pertinent part, his claims of entitlement to service connection for bilateral ankle disabilities.  Service connection was subsequently established for these issues in a December 2009 rating decision.  Since this grant constituted a full grant of the benefits sought on appeal, these claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected degenerative disc and joint disease of multiple levels of the lumbar spine (hereinafter a "low back disability").  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination for his service-connected low back disability in August 2012.  VA subsequently received a copy of a magnetic resonance image (MRI) report dated April 2013.  According to this report, the Veteran's pain was chronic and it had worsened over the last month.  It was also noted that the Veteran's severe degenerative disc disease at L4-5 had substantially worsened since his last evaluation in August 2011.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In the present case, while it has been less than 2 years since the last VA examination, the Veteran has submitted medical evidence establishing a worsening in symptomatology since the last examination.  As such, he should be afforded the opportunity to appear for a more recent examination to determine the current level of his symptomatology.  

In addition, the AOJ has yet to consider the VA examination of August 2012 or the report of worsening submitted by the Veteran in April 2013.  The most recent supplemental statement of the case (SSOC) is dated March 2012.  The issuance of a SSOC regarding the issue currently on appeal is required before appellate review may proceed.  See 38 C.F.R. §§ 19.9, 19.31(c).  

Finally, the most recent record of VA medical treatment associated with the claims file is dated April 2012.  Records prepared since this time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since August 2012 should be obtained and associated with the claims file, either physically or electronically.  

2.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected low back disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

Finally, the examiner should note whether the low back disability results in incapacitating episodes, and indicate the total duration of any such episodes.

3.  The RO/AMC should then carefully review the medical examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

